IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ORDER VACATING                    : NO. 646
                                         :
REAPPOINTMENT TO THE CIVIL               : CIVIL PROCEDURAL RULES DOCKET
                                         :
PROCEDURAL RULES COMMITTEE               :
                                         :
                                         :




                                      ORDER


PER CURIAM


      AND NOW, this 22nd day of June, 2016, the Order of April 12, 2016 (No. 637 Civil

Procedural Rules Docket) is VACATED IN PART to the extent that it reappoints Jarad

W. Handelman, Esquire, Montgomery County, as a member of the Civil Procedural

Rules Committee for a term of three years commencing June 30, 2016.